Exhibit 10.2

GLADSTONE COMMERCIAL LIMITED PARTNERSHIP

SCHEDULE 4.2(a)(4) TO FIRST AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

DESIGNATION OF 7.125% SERIES C CUMULATIVE TERM PREFERRED UNITS

1. Designation and Number. A series of term preferred units, designated the
“7.125% Series C Cumulative Term Preferred Units” (the “Series C Term Preferred
Units”) is hereby established. The number of Series C Term Preferred Units
authorized for issuance shall be 1,700,000.

Rank. The Series C Term Preferred Units, with respect to distribution rights and
rights upon liquidation, dissolution or winding up of the Partnership, will rank
(i) senior to all classes or series of senior common units and common units of
the Partnership (collectively, the “Common Units”) and to all other Partnership
Interests issued by the Partnership the terms of which specifically provide that
such Partnership Interests rank junior to the Series C Term Preferred Units with
respect to distribution rights or rights upon liquidation, dissolution or
winding up of the Partnership; (ii) on a parity with all Partnership Interests
issued by the Partnership the terms of which specifically provide that such
Partnership Interests rank on a parity with the Series C Term Preferred Units
with respect to distribution rights and rights upon liquidation, dissolution or
winding up of the Partnership, including, but not limited to, each of the 7.75%
Series A Cumulative Redeemable Preferred Units and 7.50% Series B Cumulative
Redeemable Preferred Units of the Partnership (collectively, the “Parity
Preferred Units”); and (iii) junior to all Partnership Interests issued by the
Partnership the terms of which specifically provide that such Partnership
Interests rank senior to the Series C Term Preferred Units with respect to
distribution rights or rights upon liquidation, dissolution or winding up of the
Partnership and to all existing and future indebtedness of the Partnership.

3. Distributions.

(a) Holders of the Series C Term Preferred Units are entitled to receive, when
and as declared by the General Partner, out of funds legally available for the
payment of distributions, preferential cumulative cash distributions at the rate
of 7.125% per annum of the $25.00 liquidation preference per Series C Term
Preferred Unit (equivalent to a fixed annual amount of $1.7813 per Series C Term
Preferred Unit). Distributions on the Series C Term Preferred Units shall be
cumulative from (but excluding) the date of original issue and shall be payable
monthly in arrears on or before the last Business Day (as defined below) of each
month (each, a “Distribution Payment Date”). The first distribution will be
payable on February 29, 2012 and monthly thereafter on the last day of the
month, or, if not a Business Day (as defined below), on the next succeeding
Business Day (each, a “Distribution Payment Date”). The first distribution,
which will be payable on February 29, 2012, will be for more than a full month.
Such distribution and any distribution payable on the Series C Term Preferred
Units for any partial distribution period will be computed on the basis of a
360-day year consisting of twelve 30-day months. Distributions will be payable
to holders of record as they appear in the ownership records of the Partnership
at the close of business on the applicable record date, which shall be the date
designated by the General Partner of the Partnership that is not more than 20
nor less than 7 days prior to such Distribution Payment Date (each, a
“Distribution Record Date”).



--------------------------------------------------------------------------------

The term “Business Day” shall mean any calendar day on which the New York Stock
Exchange is open for trading.

(b) No distributions on Series C Term Preferred Units shall be declared by the
General Partner or paid or set apart for payment by the Partnership at such time
as the terms and provisions of any agreement of the Partnership, including any
agreement relating to its indebtedness, prohibits such declaration, payment or
setting apart for payment or provides that such declaration, payment or setting
apart for payment of such distributions would constitute a breach thereof or a
default thereunder, or if such declaration or payment shall be restricted or
prohibited by law.

(c) Notwithstanding the foregoing, distributions on the Series C Term Preferred
Units will accumulate whether or not the Partnership has earnings, whether or
not restrictions exist in respect thereof, whether or not there are funds
legally available for the payment of such distributions and whether or not such
distributions are declared. Accumulated but unpaid distributions on the Series C
Term Preferred Units will not bear interest, and holders of the Series C Term
Preferred Units will not be entitled to any distributions in excess of full
cumulative distributions described above. When distributions are not paid in
full (or a sum sufficient for such full payment is not so set apart) upon the
Series C Term Preferred Units and the Partnership Interests of any Parity
Preferred Units, all distributions declared upon the Series C Term Preferred
Units and any Parity Preferred Units shall be declared pro rata so that the
amount of distributions declared per Series C Term Preferred Unit and such
Parity Preferred Units shall in all cases bear to each other the same ratio that
accumulated distributions per unit on the Series C Term Preferred Units and such
Parity Preferred Units (which shall not include any accrual in respect of unpaid
distributions for prior distribution periods if such Parity Preferred Units do
not have a cumulative distribution) bear to each other.

(d) Except as provided in the immediately preceding paragraph, unless full
cumulative distributions on the Series C Term Preferred Units have been or
contemporaneously are declared and paid or declared and a sum sufficient for the
payment thereof is set apart for payment for all past distribution periods, no
distributions (other than a distribution in Common Units or other Partnership
Interests ranking junior to the Series C Term Preferred Units as to
distributions and upon liquidation) shall be declared and paid or declared and
set apart for payment nor shall any other distribution be declared and made upon
the Common Units or any other Partnership Interests in the Partnership ranking
junior to or on a parity with the Series C Term Preferred Units as to
distributions or upon liquidation, nor shall any Common Units or any other
Partnership Interests in the Partnership ranking junior to or on a parity with
the Series C Term Preferred Units as to distributions or upon liquidation be
redeemed, purchased or otherwise acquired for any consideration (or any monies
be paid to or made available for a sinking fund for the redemption of any such
Partnership Interests) by the Partnership. Holders of Series C Term Preferred
Units shall not be entitled to any distribution, whether payable in cash,
property or securities, in excess of full cumulative distributions on the Series
C Term Preferred Units as provided above. Any distribution payment made on the
Series C Term Preferred Units shall first be credited against the earliest
accumulated but unpaid distribution due with respect to such Series C Term
Preferred Units which remains payable.

 

2



--------------------------------------------------------------------------------

4. Liquidation Preference. Upon any voluntary or involuntary liquidation,
dissolution or winding up of the affairs of the Partnership, the holders of
Series C Term Preferred Units are entitled to be paid out of the assets of the
Partnership legally available for distribution to its partners a liquidation
preference of $25 per Series C Term Preferred Unit, plus an amount equal to any
accumulated and unpaid distributions to and including the date of payment, but
without interest, before any distribution of assets is made to holders of Common
Units or any other class or series of Partnership Interests in the Partnership
that ranks junior to the Series C Term Preferred Units as to liquidation rights.
If the assets of the Partnership legally available for distribution to holders
of Partnership Interests are insufficient to pay in full the liquidation
preference on the Series C Term Preferred Units and the liquidation preference
on any Parity Preferred Units, all assets distributed to the holders of the
Series C Term Preferred Units and any Parity Preferred Units shall be
distributed pro rata so that the amount of assets distributed per Series C Term
Preferred Unit and such Parity Preferred Units shall in all cases bear to each
other the same ratio that the liquidation preference per Series C Term Preferred
Unit and such Parity Preferred Units bear to each other. The Partnership will
promptly provide to the holders of Series C Term Preferred Units written notice
of any event triggering the right to receive such liquidation preference. After
payment of the full amount of the liquidation preference, plus any accumulated
and unpaid distributions to which they are entitled, the holders of Series C
Term Preferred Units will have no right or claim to any of the remaining assets
of the Partnership. The consolidation or merger of the Partnership with or into
any other partnership, corporation, trust or entity or of any other partnership
or corporation with or into the Partnership, or a sale, lease, transfer or
conveyance of all or substantially all of the Partnership’s property or business
shall not be deemed to constitute a liquidation, dissolution or winding up of
the Partnership.

5. Redemption. The Series C Term Preferred Units shall be subject to redemption
by the Partnership as provided below:

(a) Definitions. As used in this Section 5, the following terms shall have the
following meanings unless the context otherwise requires:

“1940 Act” means the Investment Company Act of 1940, as amended, or any
successor statute.

“Capital Stock” of a corporation means the capital stock of every class whether
now or hereafter authorized, regardless of whether such capital stock shall be
limited to a fixed sum or percentage with respect to the rights of the holders
thereof to participate in dividends and in the distribution of assets upon the
voluntary or involuntary liquidation, dissolution or winding up of such
corporation.

“Change of Control Triggering Payment” shall have the meaning as set forth in
Section 5(d)(i).

“Change of Control Payment Date” shall have the meaning as set forth in
Section 5(d)(ii).

 

3



--------------------------------------------------------------------------------

“Change of Control Redemption” shall have the meaning as set forth in
Section 5(d)(i).

“Change of Control Triggering Event” means the occurrence of any of the
following: (1) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or more
series of related transactions, of all or substantially all of Gladstone
Commercial Corporation’s assets and the assets of Gladstone Commercial
Corporation’s subsidiaries, taken as a whole, to any Person, other than
Gladstone Commercial Corporation or one of Gladstone Commercial Corporation’s
subsidiaries; (2) the consummation of any transaction (including, without
limitation, any merger or consolidation) the result of which is that any Person
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of more than 50% of Gladstone Commercial
Corporation’s outstanding Voting Stock or other Voting Stock into which
Gladstone Commercial Corporation’s Voting Stock is reclassified, consolidated,
exchanged or changed, measured by voting power rather than number of shares;
(3) Gladstone Commercial Corporation consolidates with, or merges with or into,
any Person, or any Person consolidates with, or merges with or into, Gladstone
Commercial Corporation, in any such event pursuant to a transaction in which any
of Gladstone Commercial Corporation’s outstanding Voting Stock or the Voting
Stock of such other Person is converted into or exchanged for cash, securities
or other property, other than any such transaction where the shares of Gladstone
Commercial Corporation’s Voting Stock outstanding immediately prior to such
transaction constitute, or are converted into or exchanged for, a majority of
the Voting Stock of the surviving Person or any direct or indirect parent
company of the surviving Person immediately after giving effect to such
transaction; (4) the first day on which a majority of the members of the Board
of Directors of Gladstone Commercial Corporation are not Continuing Directors;
or (5) the adoption of a plan relating to Gladstone Commercial Corporation’s
liquidation or dissolution. Notwithstanding the foregoing, a transaction will
not be deemed to involve a Change of Control Triggering Event under clause
(2) above if (i) Gladstone Commercial Corporation becomes a direct or indirect
wholly-owned subsidiary of a holding company and (ii)(A) the direct or indirect
holders of the Voting Stock of such holding company immediately following that
transaction are substantially the same as the holders of Gladstone Commercial
Corporation’s Voting Stock immediately prior to that transaction or
(B) immediately following that transaction no Person (other than a holding
company satisfying the requirements of this sentence) is the beneficial owner,
directly or indirectly, of more than 50% of the Voting Stock of such holding
company.

“Continuing Directors” means, as of any date of determination, any member of the
Gladstone Commercial Corporation’s Board of Directors who (A) was a member of
such Board of Directors on the date the Series C Term Preferred Units were
issued or (B) was nominated for election, elected or appointed to such Board of
Directors with the approval of a majority of the continuing directors who were
members of such Board of Directors at the time of such nomination, election or
appointment (either by a specific vote or by approval of a proxy statement in
which such member was named as a nominee for election as a director, without
objection to such nomination).

 

4



--------------------------------------------------------------------------------

“Deposit Securities” means, as of any date, any United States dollar-denominated
security or other investment of a type described below that either (i) is a
demand obligation payable to the holder thereof on any Business Day or (ii) has
a maturity date, mandatory redemption date or mandatory payment date, on its
face or at the option of the holder, preceding the relevant Redemption Date,
Distribution Payment Date or other payment date in respect of which such
security or other investment has been deposited or set aside as a Deposit
Security:

(i) cash or any cash equivalent;

(ii) any U.S. Government Obligation;

(iii) any Short-Term Money Market Instrument;

(iv) any investment in any money market fund registered under the 1940 Act that
qualifies under Rule 2a-7 under the 1940 Act, or similar investment vehicle
described in Rule 12d1-1(b)(2) under the 1940 Act, that invests principally in
Short-Term Money Market Instruments or U.S. Government Obligations or any
combination thereof; or

(v) any letter of credit from a bank or other financial institution that has a
credit rating from at least one rating agency that is the highest applicable
rating generally ascribed by such rating agency to bank deposits or short-term
debt of similar banks or other financial institutions as of the date hereof (or
such rating’s future equivalent).

“Electronic Means” means electronic mail transmission, facsimile transmission or
other similar electronic means of communication providing evidence of
transmission (but excluding online communications systems covered by a separate
agreement) acceptable to the sending party and the receiving party, in any case
if operative as between any two parties, or, if not operative, by telephone
(promptly confirmed by any other method set forth in this definition).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Market Value” of any asset of the Partnership means, for securities for which
market quotations are readily available, the market value thereof determined by
an independent third-party pricing service designated from time to time by the
General Partner. Market Value of any asset shall include any interest accrued
thereon. The pricing service values portfolio securities at the mean between the
quoted bid and asked price or the yield equivalent when quotations are readily
available. Securities for which quotations are not readily available are valued
at fair value as determined by the pricing service using methods that include
consideration of: yields or prices of securities of comparable quality, type of
issue, coupon, maturity and rating; indications as to value from dealers; and
general market conditions. The pricing service may employ electronic data
processing techniques or a matrix system, or both, to determine recommended
valuations.

“Notice of Redemption” shall have the meaning as set forth in Section 5(d).

“Optional Redemption Date” shall have the meaning as set forth in
Section 5(c)(i).

 

5



--------------------------------------------------------------------------------

“Optional Redemption Price” shall have the meaning as set forth in
Section 5(c)(i).

“Person” has the meaning given thereto in Section 13(d)(3) of the Exchange Act.

“Redemption and Paying Agent” means Computershare Limited and its successors or
any other redemption and paying agent appointed by the Partnership with respect
to the Series C Term Preferred Units.

“Redemption Date” shall have the meaning as set forth in Section 5(d).

“Redemption Price” shall mean the Term Redemption Price or the Optional
Redemption Price, as applicable.

“Securities Depository” shall mean The Depository Trust Company and its
successors and assigns or any other securities depository selected by the
Partnership that agrees to follow the procedures required to be followed by such
securities depository as set forth herein with respect to the Series C Term
Preferred Units.

“Short-Term Money Market Instruments” means the following types of instruments
if, on the date of purchase or other acquisition thereof by the Partnership, the
remaining term to maturity thereof is not in excess of 180 days:

(i) commercial paper rated A-1 if such commercial paper matures in 30 days or
A-1+ if such commercial paper matures in over 30 days;

(ii) demand or time deposits in, and banker’s acceptances and certificates of
deposit of (A) a depository institution or trust company incorporated under the
laws of the United States of America or any state thereof or the District of
Columbia or (B) a United States branch office or agency of a foreign depository
institution (provided that such branch office or agency is subject to banking
regulation under the laws of the United States, any state thereof or the
District of Columbia); and

(iii) overnight funds.

“Term Redemption Price” shall have the meaning as set forth in Section 5(a).

“U.S. Government Obligations” means direct obligations of the United States or
of its agencies or instrumentalities that are entitled to the full faith and
credit of the United States and that, other than United States Treasury Bills,
provide for the periodic payment of interest and the full payment of principal
at maturity or call for redemption.

“Voting Stock” means, with respect to any specified Person that is a corporation
as of any date, the Capital Stock of such Person that is at the time entitled to
vote generally in the election of the directors of such Person.

 

6



--------------------------------------------------------------------------------

(b) Term Redemption. The Partnership shall redeem, out of funds legally
available therefor, all Series C Term Preferred Units on January 31, 2017 (the
“Term Redemption Date”), at a price per unit equal to the liquidation preference
per Series C Term Preferred Unit plus an amount equal to all unpaid
distributions on such Series C Term Preferred Unit accumulated to (and
including) the Term Redemption Date (whether or not earned or declared by the
Partnership, but excluding interest thereon) (the “Term Redemption Price”).

(c) Optional Redemption.

(i) Except as set forth in Section 5(d), the Series C Term Preferred Units are
not redeemable prior to the close of business on January 31, 2016. However,
Partnership Interests owned by a Limited Partner in excess of 9.8% in value of
outstanding Partnership Interests will be deemed “excess units,” and the
Partnership will have the right to purchase those excess units from the Limited
Partner. Subject to the provisions of Section 5(c)(ii), on any Business Day
after the close of business on January 31, 2016 (any such Business Day referred
to in this sentence, an “Optional Redemption Date”), the Partnership may redeem
in whole or from time to time in part, out of funds legally available therefor,
the Series C Term Preferred Units, at a redemption price per unit of Series C
Term Preferred Units (the “Optional Redemption Price”) equal to (x) the
liquidation preference per Series C Term Preferred Unit plus (y) an amount equal
to all unpaid distributions on such Series C Term Preferred Unit accumulated to
(and including) the Optional Redemption Date (whether or not earned or declared
by the Partnership, but excluding interest thereon).

(ii) If fewer than all of the outstanding Series C Term Preferred Units are to
be redeemed pursuant to Section 5(c)(i), the Series C Term Preferred Units to be
redeemed shall be selected either (A) pro rata, (B) by lot or (C) in such other
manner as the General Partner may determine to be fair and equitable. Subject to
the provisions hereof and applicable law, the General Partner will have the full
power and authority to prescribe the terms and conditions upon which the Series
C Term Preferred Units will be redeemed pursuant to this Section 5(c) from time
to time.

(iii) The Partnership may not on any date deliver a Notice of Redemption
pursuant to Section 5(d) in respect of a redemption contemplated to be effected
pursuant to this Section 5(c) unless on such date the Partnership has available
Deposit Securities for the Optional Redemption Date contemplated by such Notice
of Redemption having a Market Value not less than the amount due to holders of
Series C Term Preferred Units by reason of the redemption of such Series C Term
Preferred Units on such Optional Redemption Date.

(d) Change of Control

(i) If a Change of Control Triggering Event occurs with respect to the Series C
Term Preferred Units, unless the Partnership has exercised the option to redeem
such Series C Term Preferred Units pursuant to Section 5(c), holders of the
Series C Term Preferred Units may require the Partnership to redeem (a “Change
of Control Redemption”) the Series C Term Preferred Units at a price equal to
the liquidation preference of $25.00 per Series C Term Preferred Unit, plus an
amount equal to any accumulated and unpaid distributions up to and including the
date of payment, but without interest (a “Change of Control Payment”).

 

7



--------------------------------------------------------------------------------

(ii) Within 30 days following any Change of Control Triggering Event or prior to
any Change of Control Triggering Event, but after public announcement of the
transaction that constitutes or may constitute the Change of Control Triggering
Event, a notice will be mailed to holders of the Series C Term Preferred Units,
describing the transaction that constitutes or may constitute the Change of
Control Triggering Event and offering to redeem such Series C Term Preferred
Units on the date specified in the applicable notice, which date will be no
earlier than 30 days and no later than 60 days from the date such notice is
mailed (a “Change of Control Payment Date”). The notice will, if mailed prior to
the date of consummation of the Change of Control Triggering Event, state that
the Change of Control Redemption is conditioned on the Change of Control
Triggering Event occurring on or prior to the applicable Change of Control
Payment Date.

(iii) The Partnership will not be required to make a Change of Control
Redemption upon the occurrence of a Change of Control Triggering Event if a
third party makes such an offer in the manner, at the times and otherwise in
compliance with the requirements for an offer made by the Partnership and the
third party purchases all Series C Term Preferred Units properly tendered and
not withdrawn under its offer.

(iv) The Partnership will comply with the requirements of Rule 14e-1 under the
Exchange Act, and any other securities laws and regulations thereunder to the
extent those laws and regulations are applicable in connection with the
redemption of the Series C Term Preferred Units as a result of a Change of
Control Triggering Event. To the extent that the provisions of any such
securities laws or regulations conflict with the Change of Control Redemption
provisions of the Series C Term Preferred Units, the Partnership will comply
with those securities laws and regulations and will not be deemed to have
breached the Partnership’s obligations under the Change of Control Redemption
provisions of the Series C Term Preferred Units by virtue of any such conflict.

(e) Procedures for Redemption.

(i) If the Partnership shall determine or be required to redeem, in whole or in
part, Series C Term Preferred Units pursuant to Section 5(b) or (c), the
Partnership shall deliver a notice of redemption (the “Notice of Redemption”),
by overnight delivery, by first class mail, postage prepaid or by Electronic
Means to holders thereof, or request the Redemption and Paying Agent, on behalf
of the Partnership, to promptly do so by overnight delivery, by first class
mail, postage prepaid or by Electronic Means. A Notice of Redemption shall be
provided not less than 30 nor more than 60 days prior to the date fixed for
redemption in such Notice of Redemption (the “Redemption Date”). Each such
Notice of Redemption shall state: (A) the Redemption Date; (B) the number of
Series C Term Preferred Units to be redeemed; (C) the applicable
Redemption Price on a per unit basis; (D) if applicable, the place or places
where the certificate(s) for such units (properly endorsed or assigned for
transfer, if the General Partner requires and the Notice of Redemption states)
are to be surrendered for payment of the Redemption Price; (E) that
distributions on the Series C Term Preferred Units to be

 

8



--------------------------------------------------------------------------------

redeemed will cease to accumulate from and after such Redemption Date; and
(F) the provisions hereof under which such redemption is made. If fewer than all
Series C Term Preferred Units held by any holder are to be redeemed, the Notice
of Redemption delivered to such holder shall also specify the number of Series C
Term Preferred Units to be redeemed from such holder or the method of
determining such number. The Partnership may provide in any Notice of Redemption
relating to a redemption contemplated to be effected pursuant hereto that such
redemption is subject to one or more conditions precedent and that the
Partnership shall not be required to effect such redemption unless each such
condition has been satisfied at the time or times and in the manner specified in
such Notice of Redemption. No defect in the Notice of Redemption or delivery
thereof shall affect the validity of redemption proceedings, except as required
by applicable law.

(ii) If the Partnership shall give a Notice of Redemption, then at any time from
and after the giving of such Notice of Redemption and prior to 12:00 noon, New
York City time, on the Redemption Date (so long as any conditions precedent to
such redemption have been met or waived by the Partnership), the Partnership
shall (A) deposit with the Redemption and Paying Agent Deposit Securities having
an aggregate Market Value on the date thereof no less than the Redemption Price
of the Series C Term Preferred Units to be redeemed on the Redemption Date and
(B) give the Redemption and Paying Agent irrevocable instructions and authority
to pay the applicable Redemption Price to the holders of the Series C Term
Preferred Units called for redemption on the Redemption Date. The Partnership
may direct the Redemption and Paying Agent with respect to the investment of any
Deposit Securities consisting of cash so deposited prior to the Redemption Date,
provided that the proceeds of any such investment shall be available at the
opening of business on the Redemption Date as same day funds.

(iii) Upon the date of the deposit of such Deposit Securities, all rights of the
holders of the Series C Term Preferred Units so called for redemption shall
cease and terminate except the right of the holders thereof to receive the
Redemption Price thereof and such Series C Term Preferred Units shall no longer
be deemed outstanding for any purpose whatsoever (other than (A) the transfer
thereof prior to the applicable Redemption Date and (B) the accumulation of
distributions thereon in accordance with the terms hereof up to (but excluding)
the applicable Redemption Date, which accumulated distributions, unless
previously or contemporaneously declared and paid as contemplated by the last
sentence of Section 5(d)(vi) below, shall be payable only as part of the
applicable Redemption Price on the Redemption Date). The Partnership shall be
entitled to receive, promptly after the Redemption Date, any Deposit Securities
in excess of the aggregate Redemption Price of the Series C Term Preferred Units
called for redemption on the Redemption Date. Any Deposit Securities so
deposited that are unclaimed at the end of 90 calendar days from the Redemption
Date shall, to the extent permitted by law, be repaid to the Partnership, after
which the holders of the Series C Term Preferred Units so called for redemption
shall look only to the Partnership for payment of the Redemption Price thereof.
The Partnership shall be entitled to receive, from time to time after the
Redemption Date, any interest on the Deposit Securities so deposited.

(iv) On or after the Redemption Date, each holder of Series C Term Preferred
Units in certificated form (if any) that are subject to redemption shall
surrender the certificate(s) representing such Series C Term Preferred Units to
the Partnership at the place

 

9



--------------------------------------------------------------------------------

designated in the Notice of Redemption and shall then be entitled to receive the
Redemption Price for such Series C Term Preferred Units, without interest, and
in the case of a redemption of fewer than all the Series C Term Preferred Units
represented by such certificate(s), a new certificate representing the Series C
Term Preferred Units that were not redeemed.

(v) Notwithstanding the other provisions of this Section 5, except as otherwise
required by law, the Partnership shall not redeem any Series C Term Preferred
Units unless all accumulated and unpaid distributions on all outstanding Series
C Term Preferred Units and any Parity Preferred Units for all applicable past
distribution periods (whether or not earned or declared by the Partnership)
(x) shall have been or are contemporaneously paid or (y) shall have been or are
contemporaneously declared and Deposit Securities or sufficient funds (in
accordance with the terms of such Parity Preferred Units) for the payment of
such distributions shall have been or are contemporaneously deposited with the
Redemption and Paying Agent or other applicable paying agent for such Parity
Preferred Units in accordance with the terms of such Parity Preferred Units,
provided, however, that the foregoing shall not prevent the purchase or
acquisition of outstanding Series C Term Preferred Units pursuant to an
otherwise lawful purchase or exchange offer made on the same terms to holders of
all outstanding Series C Term Preferred Units and any other Parity Preferred
Units for which all accumulated and unpaid distributions have not been paid.

(vi) To the extent that any redemption for which Notice of Redemption has been
provided is not made by reason of the absence of legally available funds
therefor in accordance herewith and applicable law, such redemption shall be
made as soon as practicable to the extent such funds become available. No
Redemption Default shall be deemed to have occurred if the Partnership shall
fail to deposit in trust with the Redemption and Paying Agent the Redemption
Price with respect to any units where (1) the Notice of Redemption relating to
such redemption provided that such redemption was subject to one or more
conditions precedent and (2) any such condition precedent shall not have been
satisfied at the time or times and in the manner specified in such Notice of
Redemption. Notwithstanding the fact that a Notice of Redemption has been
provided with respect to any Series C Term Preferred Units, distributions may be
declared and paid on such Series C Term Preferred Units in accordance with their
terms if Deposit Securities for the payment of the Redemption Price of such
Series C Term Preferred Units shall not have been deposited in trust with the
Redemption and Paying Agent for that purpose.

(f) Redemption and Paying Agent as Trustee of Redemption Payments by
Partnership. All Deposit Securities transferred to the Redemption and Paying
Agent for payment of the Redemption Price of Series C Term Preferred Units
called for redemption shall be held in trust by the Redemption and Paying Agent
for the benefit of holders of Series C Term Preferred Units so to be redeemed
until paid to such holders in accordance with the terms hereof or returned to
the Partnership in accordance with the provisions of Section 5(d)(iii) above.

(g) Compliance With Applicable Law. In effecting any redemption pursuant to this
Section 5, the Partnership shall use its best efforts to comply with all
applicable conditions precedent to effecting such redemption under any
applicable Maryland law, but shall effect no redemption except in accordance
with any applicable Maryland law.

 

10



--------------------------------------------------------------------------------

(h) Modification of Redemption Procedures. Notwithstanding the foregoing
provisions of this Section 5, the Partnership may, in its sole discretion,
modify the procedures set forth above with respect to notification of redemption
for the Series C Term Preferred Units; provided that such modification does not
materially and adversely affect the holders of the Series C Term Preferred Units
or cause the Partnership to violate any applicable law, rule or regulation; and
provided, further, that no such modification shall in any way alter the rights
or obligations of the Redemption and Paying Agent without its prior consent.

6. Voting Rights. Holders of the Series C Term Preferred Units will not have any
voting rights.

7. Conversion. The Series C Term Preferred Units are not redeemable for,
convertible into or exchangeable for any other property or securities of the
Partnership.

8. Term. The Series C Term Preferred Units will not be subject to any sinking
fund but must be redeemed or called for redemption upon proper notice and a sum
sufficient for the payment thereof set apart for payment on January 31, 2017.

9. No Preemptive Rights. No holder of the Series C Term Preferred Units shall,
as such holder, have any preemptive rights to purchase or subscribe for
additional Partnership Interests in the Partnership or any other security of the
Partnership which it may issue or sell.

10. Status of Redeemed or Repurchased Series C Term Preferred Units. Series C
Term Preferred Units that at any time have been redeemed or purchased by the
Partnership shall, after such redemption or purchase, have the status of
authorized but unissued units.

11. Notice. All notices or communications hereunder, unless otherwise specified
herein, shall be sufficiently given if in writing and delivered in person, by
telecopier, by Electronic Means or by overnight mail or delivery or mailed by
first-class mail, postage prepaid. Notices delivered pursuant to this Section 11
shall be deemed given on the date received or, if mailed by first class mail, on
the date five calendar days after which such notice is mailed.

 

11